The Court of Common Pleas correctly held that as against the defendant King the second mortgage was ineffectual and the first secured nothing but the money which had been lent before its execution. As against subsequent incumbrancers, who may take title without other notice than that given by the land records, future advances cannot *Page 320 
be secured by a mortgage deed which does not show any agreement to make them nor name the amount to which they may be made. No duty of inquiry, in such case, rests upon one who afterwards, in good faith, and in ignorance that such advances have been in fact made, gives credit to the mortgagor in reliance on his title to the equity of redemption, and obtains a lien upon it for his security. Pettibone v. Griswold,4 Conn. 158; Shepard v. Shepard, 6 id. 37.
Under General Statutes, § 3018, every building for the construction of any of the appurtenances of which any person shall have a claim exceeding $25 in amount for materials furnished or services rendered, may, with the land on which it stands and its appurtenances, be subjected to a lien, provided certain conditions are fulfilled on the part of the claimant. The defendant King, who claims such a lien on the premises mortgaged to the plaintiff, has complied with these conditions, and is entitled to preference over the second mortgage, if such an artesian well as he constructed is to be considered as an appurtenance to the house of the mortgagor, within the meaning of the law.
The design of the statute was to give to one who, by furnishing services or materials, under a contract with the owner of land, had added to its value by constructing a building upon it, or any appurtenances to a building, a substantial security for his proper remuneration. The lien which may be created is therefore made to embrace "such land, building and appurtenances." To carry out this intent, it is necessary to give the statute such a construction, if its terms are doubtful, as may serve to make mechanics' liens of some value.Lindsay v. Gunning, 59 Conn. 296, 319.
The reference in the statute to the appurtenances of a building was plainly meant to cover what might not otherwise have been deemed to belong to it. It is an apt term to describe detached structures, built as adjuncts to a building, to further its convenient use and occupation. Wilcox v.Woodruff, 61 Conn. 578, 585. Such was the well in question. The house would hardly have been habitable without it. That it was dug or bored in the soil below the natural *Page 321 
surface of the house lot, does not render it any less a work of construction than a tank would be, built above ground and supplied by a force pump. Nor is it material that it was placed in the back yard rather than in the cellar; nor that it was not connected with a kitchen pump. It is also of no consequence that it was built after the house and under a separate and distinct contract. Fitch v. Baker, 23 Conn. 563, 567. The important inquiries are whether the house could be conveniently used without it, and whether the house could be conveniently used except by those occupying the house. As to the latter point there can be no question that its main value lay in what it was worth to the tenants of that particular building.
   There is no error.
In this opinion the other judges concurred.